DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 05/25/2022.
Claims 14-35 are pending.
Claims 1-13 are cancelled.

Response to Arguments
Applicant’s arguments filed on 05/25/2022 with respect to amended claims 14-35 have been fully considered but they are not persuasive.

The Applicant presented argument that 3GPP Rl-1702677 ("3GPP") "compare[s] different options for the measurement quantity that will be reported based on the CSI-RS received at the UE" and states that "[i]t is widely accepted that CSI-RS is one of the reference signals that should be used for beam management." 3GPP at 1. As explained above, however, CSI-RS is not a "reference signal associated with a data channel," such as recited in the independent claims. In fact, 3GPP is silent about UE measurements on DMRS or any other "reference signal associated with a data channel." Nogami does not make up for 3GPP's deficiencies. (REMARKS, Page 12 of 13)

The Examiner respectfully disagrees. The claims do not disclose explicitly or implicitly DMRS measurement. The claims require “reference signals associated with a data channel”. ERICSSON (3GPP Rl-1702677 ("3GPP")) discloses (Page 1 Section 2 Para 2:) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation, and thereby indicates reference signals associated with PDSCH, which can be considered as a data channel as is known in the art and also disclosed in the new reference FRENNE (Fig. 2A, paragraph [0135]) used in this office action.

Therefore, independent claims 14, 19, 24 and 29 are rejected.
Dependent claims 15-18, 20-23, 25-28 and 30-35, being dependent on claims 14, 19, 24 and 29 are also rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 14-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (R1-1702677 On UL control signalling for beam management, of IDS, hereinafter ‘ERICSSON’) in view of Frenne et al. (US 20160337178 A1, hereinafter ‘FRENNE’).
Regarding claim 14, ERICSSON teaches a method of operating a measuring radio node in a radio access network, the method comprising transmitting measurement reporting to the radio access network (Page 1 Section 1 Bullet 1: UE measurement based on RS for beam management (at least CSI-RS)  composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams. (Page 1 Section 2 Para 2) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank), wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with a channel (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank (CSI report based on measurement of CSI-RS in PDSCH or data channel being transmitted to radio access network)).
ERICSSON does not expressly disclose wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with a data channel.
In analogous art, FRENNE teaches wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with a data channel (Fig. 2A showing CSI-RS REs in PDSCH region or data region [0011]  two CSI-RS antenna ports (FIG. 2A). [0135] After the wireless device 16 has been configured with the CSI-RS resources, the wireless device 16 can begin the MIMO channel measurements and CSI reporting. The reported CSI is then used in the subsequent link adaptation and scheduling of the shared data channel (PDSCH)).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to ERICSSON in order to take the advantage of a method providing a more flexible means to configure CSI feedback measurements using substantially less overhead compared to other reference channels and improving wireless communication performance using MIMO (FRENNE: [0003, 0009, 0135]).

Regarding claim 15, ERICSSON teaches the method of claim 14, wherein one or more of the following applies:
the measurement reporting is triggered by control signaling received from the radio access network (Page 1 Section 2 Para 2: If the UE reports the RSRP of different beams, then a separate CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation);
the measurement reporting is usable for link adaptation of subsequent transmissions on the data channel by the radio access network (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation (for link adaptation of subsequent (downlink) data signaling, implied). Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank).
ERICSSON does not explicitly disclose the measurement reporting is triggered by control signaling received from the radio access network.
FRENNE teaches the measurement reporting is triggered by control signaling received from the radio access network (Fig. 14, [0124] The base station 12 transmits CSI-RS in accordance with the CSI-RS configuration signaled to the wireless device 16 in step 300. The base station 12 transmits the CSI-RS only on the P active CSI-RS ports of the configured number of CSI-RS ports using that respective set of REs and length-4 OCCs. The wireless device 16 performs measurements only on the active configured CSI-RS ports in accordance with the CSI-RS configuration and the received indication of P (step 304). Based on the measurements, the wireless device 16 generates a CSI report and transmits the CSI report to the base station 12 (step 306) (reporting based on measurement of indicated P active CSI-RS ports indicates an obvious reporting trigger by a control signaling)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to ERICSSON in order to take the advantage of a method providing a more flexible means to configure CSI feedback measurements using substantially less overhead compared to other reference channels and improving wireless communication performance using MIMO (FRENNE: [0003, 0009, 0135]).

Regarding claim 16, ERICSSON teaches the method of claim 14, subsequent data signaling, from the signaling radio node, according to a link adaptation based on the measurement reporting (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank. Therefore, it is beneficial if already the beam management measurement report includes CSI, then the NW (signaling radio node) can directly perform link adaptation, and hence speed up the process and reduce latency (it is obvious to a person skill in the art, that ERICSSON is disclosing an accelerated link adaptation process based on reported CSI for subsequent data transmission from the network reducing data communication latency)).
However, assuming arguendo that the claim must be so narrowly construed such that ERICSSON does not expressly disclose subsequent data signaling, from the signaling radio node, according to a link adaptation based on the measurement reporting, then alternatively,
in an analogous art, FRENNE teaches subsequent data signaling, from the signaling radio node, according to a link adaptation based on the measurement reporting (Fig. 14, [0135] After the wireless device 16 has been configured with the CSI-RS resources, the wireless device 16 can begin the MIMO channel measurements and CSI reporting. The reported CSI is then used in the subsequent link adaptation and scheduling of the shared data channel (PDSCH)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENE to ERICSSON in order to take the advantage of a method providing a more flexible means to configure CSI feedback measurements using substantially less overhead compared to other reference channels and improving wireless communication performance using MIMO (FRENNE: [0003, 0009, 0135]).

Regarding claim 17, ERICSSON teaches the method of claim 14, wherein the measurement reporting pertains to one or more of the following:
a single instance of reference signals,
one or more slots, and 2Attorney Ref.: 1009-4267 / P074771US01
a number (N) of symbols carrying data signaling, wherein N is 1, 2, or 3 (Page 1 Section 2 Para 5: As CQI is a relative quantity, it is very robust to hardware calibration inaccuracies in the UE receiver. Often can good-enough accuracy be achieved already from a single OFDM-symbol CSI-RS measurement).  

Regarding claim 18, ERICSSON is silent about the method of claim 14, wherein the measurement reporting is also based on measurement performed by the measuring radio node on reference signals that are not associated with a data channel.  
FRENNE teaches wherein the measurement reporting is also based on measurement performed by the measuring radio node on reference signals that are not associated with a data channel (Fig. 2A, CRS ports in PDCCH region, [0009] The CSI-RS provides several advantages over basing the CSI feedback on the Common Reference Symbols/Signals (CRSs)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to ERICSSON in order to take the advantage of a method providing a more flexible means to configure CSI feedback measurements using substantially less overhead compared to other reference channels and improving wireless communication performance using MIMO (FRENNE: [0003, 0009, 0135]).

   
Regarding claim 19, the claim features being mutatis mutandis of claim 14, is rejected for the same reason as set forth for claim 14.

Regarding claim 19, ERICSSON teaches a measuring radio node configured to operate in a radio access network Page 1 Section 1 Bullet 1: UE with Page 1 Section 2 Para 2: NW), wherein the measuring radio node comprises:
radio circuitry; and processing circuitry operably coupled to the radio circuity (Page 1 Section 1 Bullet 1: UE), 
whereby the processing circuitry and the radio circuitry are configured to transmit measurement reporting to the radio access network (Page 1 Section 1 Bullet 1: UE measurement based on RS for beam management (at least CSI-RS)  composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams. (Page 1 Section 2 Para 2) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank),
wherein the measurement reporting is based on measurements performed on reference signals associated with a channel (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank (CSI report based on measurement of CSI-RS in PDSCH or data channel being transmitted to radio access network)).
ERICSSON does not expressly disclose wherein the measuring radio node comprises: radio circuitry; and processing circuitry operably coupled to the radio circuity, wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with a data channel.
In analogous art, FRENE teaches wherein the measuring radio node comprises: radio circuitry; and processing circuitry operably coupled to the radio circuity (Fig. 5, [0113] cellular communications network 10 includes a radio access network that includes a number of base stations 12 (e.g., eNBs), provide radio (i.e., wireless) access to a number of wireless devices 16 (e.g., UEs). (Fig. 23, [0167]) wireless device 16 includes a processor 20 (e.g., processing circuitry such as, for example, one or more Central Processing Units (CPUs), one or more Application Specific Integrated Circuits (ASICs), one or more Field Programmable Gate Arrays (FPGAs), and/or the like), memory 22, a transceiver(s) 24, and an antenna(s) 26.),
wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with a data channel (Fig. 2A showing CSI-RS REs in PDSCH region or data region [0011]  two CSI-RS antenna ports (FIG. 2A). [0135] After the wireless device 16 has been configured with the CSI-RS resources, the wireless device 16 can begin the MIMO channel measurements and CSI reporting. The reported CSI is then used in the subsequent link adaptation and scheduling of the shared data channel (PDSCH)).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENE to ERICSSON in order to take the advantage of a method providing a more flexible means to configure CSI feedback measurements using substantially less overhead compared to other reference channels and improving wireless communication performance using MIMO (FRENE: [0003, 0009, 0135]).

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 15.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 16.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 24, ERICSSON teaches a method of operating a signaling radio node in a radio access network (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW (signaling radio node in a radio access network) receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank), the method comprising performing link adaption for data channel transmitted by the signaling radio node, based on measurement reporting received from a measuring radio node (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH (data channel) link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank (CSI report based on measurement of CSI-RS in PDSCH or data channel being transmitted to radio access network), wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with a channel transmitted by the signaling radio node (Page 1 Section 1 Bullet 1: UE measurement based on RS for beam management (at least CSI-RS)  composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams. (Page 1 Section 2 Para 2) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank).
ERICSSON does not expressly disclose wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with the data channel transmitted by the signaling radio node.
In an analogous art, FRENNE teaches wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with the data channel transmitted by the signaling radio node (Fig. 2A showing CSI-RS REs in PDSCH region or data region [0011]  two CSI-RS antenna ports (FIG. 2A). [0124] The base station 12 transmits CSI-RS in accordance with the CSI-RS configuration signaled to the wireless device 16 in step 300. The wireless device 16 performs measurements only on the active configured CSI-RS ports in accordance with the CSI-RS configuration and the received indication of P (step 304). [0135] After the wireless device 16 has been configured with the CSI-RS resources, the wireless device 16 can begin the MIMO channel measurements and CSI reporting. The reported CSI is then used in the subsequent link adaptation and scheduling of the shared data channel (PDSCH)).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to ERICSSON in order to take the advantage of a method providing a more flexible means to configure CSI feedback measurements using substantially less overhead compared to other reference channels and improving wireless communication performance using MIMO (FRENNE: [0003, 0009, 0135]).

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 15.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 16.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 29, the claim features being mutatis mutandis of claim 24, is rejected for the same reason as set forth for claim 24.

Regarding claim 29, ERICSSON teaches a signaling radio node (Page 1 Section 2 Para 2: NW) configured to operate in a radio access network (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank), 
wherein the signaling radio node comprises: radio circuitry; and processing circuitry operably coupled to the radio circuity (Page 1 Section 2 Para 2: NW), 
whereby the processing circuitry and the radio circuitry are configured to perform link adaption for a data channel transmitted by the signaling radio node, based on measurement reporting received from a measuring radio node (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH (data channel) link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank. Therefore, it is beneficial if already the beam management measurement report includes CSI, then the NW can directly perform link adaptation (CSI report based on measurement of CSI-RS in PDSCH or data channel being transmitted to radio access network)),
wherein the measurement reporting is based on measurements performed by the measuring radio node on reference signals associated with the data channel transmitted by the signaling radio node (Page 1 Section 1 Bullet 1: UE measurement based on RS for beam management (at least CSI-RS)  composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams. (Page 1 Section 2 Para 2) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank).
ERICSSON does not expressly disclose wherein the signaling radio node comprises: radio circuitry; and processing circuitry operably coupled to the radio circuity, wherein the measurement reporting is based on measurements performed by the measuring radio node on reference signals associated with the data channel transmitted by the signaling radio node.
In an analogous art, FRENNE teaches wherein the signaling radio node comprises: radio circuitry; and processing circuitry operably coupled to the radio circuity (Fig. 5, [0113] cellular communications network 10 includes a radio access network that includes a number of base stations 12 (e.g., eNBs), provide radio (i.e., wireless) access to a number of wireless devices 16 (e.g., UEs). (Fig. 25, [0169]) base station 12, a radio access node 12, includes a processor 34 (e.g., processing circuitry such as, for example, one or more CPUs, one or more ASICs, one or more FPGAs, and/or the like), memory 36, a transceiver 38, and an antenna(s).), 
wherein the measurement reporting is based on measurements performed by the measuring radio node on reference signals associated with the data channel transmitted by the signaling radio node (Fig. 2A showing CSI-RS REs in PDSCH region or data region [0011]  two CSI-RS antenna ports (FIG. 2A). [0124] The base station 12 transmits CSI-RS in accordance with the CSI-RS configuration signaled to the wireless device 16 in step 300. The wireless device 16 performs measurements only on the active configured CSI-RS ports in accordance with the CSI-RS configuration and the received indication of P (step 304). [0135] After the wireless device 16 has been configured with the CSI-RS resources, the wireless device 16 can begin the MIMO channel measurements and CSI reporting. The reported CSI is then used in the subsequent link adaptation and scheduling of the shared data channel (PDSCH)).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to ERICSSON in order to take the advantage of a method providing a more flexible means to configure CSI feedback measurements using substantially less overhead compared to other reference channels and improving wireless communication performance using MIMO (FRENNE: [0003, 0009, 0135]).

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 15.
Regarding claim 31, the claim with features similar to claim 16, is rejected for the same reason as set forth for claim 16.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 34, the claim features being mutatis mutandis of claim 14, is rejected for the same reason as set forth for claim 14.

Regarding claim 35, the claim features being mutatis mutandis of claim 24, is rejected for the same reason as set forth for claim 24.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
You et al. (US 20160330630 A1) describing CHANNEL FEEDBACK REPORTING FOR SHARED FREQUENCY SPECTRUM
HAMMARWALL et al. (US 20130303090 A1) describing Methods And Arrangements For CSI Reporting

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413